By the court.

Benning, J.,
delivering the opinion.
Was the eourt below right in overruling the motion in arrest of judgment ?
There was no allegation in the indictment that the woman was a single white woman. Was the want of that allegation a fatal defect in the indictment? We think not.
[1.] The first section of the fourteenth division of the Penal Code is in these words: “ Every indictment or accusation of the grand jury shall be deemed sufficiently technical and correct, which states the offence in the terms *22and language of this Code, or so plainly that the nature of the offence may be easily understood by the jury.” This indictment, we think, stated the nature of the offence so plainly, that it was easily to.be understood by the jury.
Ought the court below to have granted the motion for a new trial ?
The first ground of the motion was, that the court allowed the State to prove that the woman was a single white woman.
[2.] We have already held, that the indictment, although not containing an allegation that she was a single woman, was good. If the indictment was good, it must follow, that it was right to admit under it any legal evidence suited to establish the indictment. Evidence, that the woman was a single woman, was manifestly suited to do that. Then, for ought that we can see, it was admissible.
.The second ground was, that the court excluded from the jury, the copy-brief of the evidence received on the former trial.
In support of the exclusion of this copy, it was argued, first, that it was but a copy.
That is true, but then the original was not accessible. That had been sent up to this court as a part of a case, (the previous case between these same'parties,) and had become a paper of this court. There was, therefore, no way by which the State could get the paper itself back into the lower court. Consequently, the case became one for a resort to secondary evidence, and the copy retained in the lower court, was, as secondary evidence, equal to a copy from this court; seeing that it was a copy which the law required to be retained.
It was argued, secondly, that there was no authority for making the original — that the case was not a felony, and that the authority to take down the evidence is confined to cases of felony.
This is all true. There was no law authorizing the *23judge to take down this evidence. But he did, in fact, take it down, and it, as taken down, was afterwards agreed upon as true by the parties, .and approved as true by the court; and this, for 'two purposes : one, a motion for a new trial; the other a writ of error to this court; and there is law that does both authorize and require the evidence to be so agreed upon, or so approved for each of those purposes. The paper then became, in reference to these two purposes, an original paper, authorized and required by law.
It was argued, thirdly, that even conceding that there was authority of-law for making the original, yet, that, as that was made, not for the purpose of being read in evidence before the jury, but for the mere purpose of being used before the lower court, on the motion for the new trial, or before this court om the writ of error, the original itself, would not, if present, have been admissible.
This argument, if good, would equally exclude from the jury, evidence taken down in case of felony — for even in such cases, the purpose of taking it down, is, probably, that it may be used in applications for pardon and respite; not that it maybe used as even secondary evidence before the jury. But can it be true that the receivability of a party’s admission, or of a court’s judgment, depends on the purpose for which the admission was made, or the judgment rendered ? It cannot, we think, unless there be something restricting the admission or the judgment to that special purpose. The test surely ought to be no more than this: is it probable that the admission admits only what is true — that the judgment sanctions only what is true. For the truth is all that justice requires. And taking this as the test, the paper in question, would, it is certain, be admissible. Is it likely that the parties agreed to anything as proved that was not proved, even though the only purpose of this agreement was to comply with the requisitions of the law as to new trials, and the law *24as to writs of error ? Is it likely that the court would have approved as true, anything that was not true, even though the purpose of the approval was merely to comply with the requisitions of these same laws ? Certainly it is not. Surely all will agree that a paper thus agreed to by the parties, and approved by the court, will be more trustworthy on the question what was the evidence delivered on the trial, than the daily fading recollection of persons who happened to hear the evidence when it was so delivered.
We think, then, that this last argument is not any more than the first two, sufficient to show that this copy ought to have been excluded from the jury.
[3.] No other argument occurs to us as sufficient to justify its exclusion; consequently, we think the that exclusion of it was an error.
The third ground of the motion was the statement of the court to the jury, that whatever might be the opinion of the judges ofthis court on the evidence before the jury, that opinion was a matter with which they had nothing to do.
In respect to this ground it is sufficient to say, that the judges of this court did not, as a court, express any opinion at all on the evidence in the case. If they had, it would be a grave question, whether it would be true that that opinion would be a matter with which the new jury would have “ nothing to do.” This court abstained from passing any judgment on the ground that the verdict was contrary to the evidence.
The last ground in the present motion was, that the verdict was contrary to the evidence.
We again abstain from rendering any judgment on this ground. The exclusion of the copy-brief of the evidence makes it necessary that there should be a new trial, and a new trial is all that the plaintiff in error asks foi’, or is entitled to. An opinion of this court on the evidence is, *25for obvious reasons, generally withheld, if it can be with' held.
Judgment reversed.